Citation Nr: 1760574	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected scar, right wrist.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia, schizo-affective disorder, and depression with paranoid features.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for myocardial infarction (claimed as heart condition).

5.  Entitlement to service connection hypertension (claimed as high blood pressure).

6.  Entitlement to special monthly pension.

7.  Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disability.   
REPRESENTATION

Veteran represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction now lies with the Montgomery, Alabama VARO.

The Veteran testified at a videoconference hearing in July 2017 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran waived RO review of new evidence.  

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the RO adjudicated the claims seeking service connection for PTSD and schizophrenia as two separate claims.  However, in light of the guidelines established by Clemons, the claims seeking service connection for PTSD and schizophrenia have been merged to reflect that the Veteran's claim is more accurately characterized as one for any acquired psychiatric disorder.  

The issues of entitlement to service connection for an acquired psychiatric disorder, diabetes mellitus, and hypertension, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative requested to withdraw the appeal for compensable disability rating for a right wrist scar and entitlement to service connection for myocardial infarction.

2.  An unappealed May 1991 rating decision denied a claim for service connection for hypertension.

3.  Additional evidence, considered with the record as a whole, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim for service connection for hypertension.

4.  The Veteran did not serve in the Republic of Vietnam, did not serve between August 5, 1964, and May 7, 1975, and did not otherwise serve during a period of war.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for a compensable disability rating for a right wrist scar by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal for service connection for myocardial infarction by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The original May 1991 rating decision denying a claim for service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  Evidence received since the last final denial on the issue of service connection for hypertension, is new and material to reopen the claim. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for special monthly pension have not been met.  38 U.S.C. §§ 101(2), 1521, 5107(a) (2012); 38 C.F.R. §§ 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).
Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b).

During the July 2017 Board videoconference hearing, the Veteran's representative requested to withdraw the appeal regarding an increased rating for a right wrist scar and entitlement to service connection for myocardial infarction.  Therefore, there remain no allegations of error of fact or law for appellate consideration as concern the earlier effective date issues.  Accordingly, the Board does not have jurisdiction over these issues and they are dismissed.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

The Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In May 1991, the Veteran filed a claim for service connection for hypertension.  At the time of the May 1991 rating decision denying the claims, the evidence of record included the Veteran's service treatment records and post-service VA treatment records.  The RO denied the Veteran's claim, finding that there was no evidence that the Veteran's hypertension was diagnosed or treated during service, nor manifested to a compensable degree within one year from separation from service.  

The Veteran did not file a notice of disagreement, nor submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In December 1992, the Veteran submitted a request to reopen his claim for entitlement to service connection for hypertension.  The RO denied reopening the claim in a February 1993 rating decision on the basis that no additional evidence had been received to show that the Veteran's hypertension was related to service.  The Veteran filed a notice of disagreement in July 1993 and the RO issued a statement of the case in November 1993.  However, the Veteran did not perfect his appeal after the statement of the case was issued, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In June 2009, the Veteran submitted a request to reopen his claim of entitlement to service connection for hypertension.  The RO denied reopening the claim in a December 2010 rating decision on the basis that no additional evidence had been received to show that the Veteran's hypertension was due to service.  

The Board finds that evidence has been received to reopen the Veteran's claim for service connection for hypertension.  As noted above, for a claim to be reopened from a final, unappealed, decision, new and material evidence must be provided.  38 C.F.R. § 3.156(a).  Review of the record shows that the Veteran testified during his July 2017 Board hearing that he had to undergo a three-week high blood pressure check while in service.  This evidence is both new and material to the Veteran's claim for service connection for hypertension.  

This evidence was not before the RO at the time of the last final denial and it is not cumulative or redundant of evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim, and the Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Accordingly, the Board finds that new and material evidence has been added to the record, and the claim for service connection for hypertension must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Nonservice-Connected Pension Benefits

The Veteran is seeking entitlement to basic eligibility for special monthly pension.  Nonservice-connected pension is generally payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C. § 1521.

A threshold requirement for entitlement to a nonservice-connected pension requires that the Veteran have 90 or more days of service during a period of war.  Id.  Findings by the U.S. service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In the instant case, the Veteran does not meet the service requirement for eligibility for receipt of a nonservice-connected pension because he did not serve during a period of war.  The Veteran had active service from September 1977 to September 1980.  For Veterans who did not serve in the Republic of Vietnam, the Vietnam era is the period from August 5, 1964, through May 7, 1975.  38 U.S.C. § 101(29) (2012); 38 C.F.R. § 3.2(f) (2017).  Therefore, the Veteran did not serve during the Vietnam era, and he did not serve during any other period of war.  See 38 U.S.C. § 101; 38 C.F.R. § 3.2.

As such, there is no legal basis on which the Veteran's claim can be granted.  The Veteran's dates of service are not during a period of war.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for a compensable disability rating for scar right wrist is dismissed.

The appeal for entitlement to service connection for myocardial infarction is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.

Entitlement to special monthly pension is denied.


REMAND

The Board finds that additional development is needed prior to adjudication of the Veteran's claims.  The Veteran has not been afforded a VA examination for his claims for service connection.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  In this case, although service treatment records are silent as to any diagnosis or treatment for the above-captioned disabilities during the Veteran's active duty service, the Board finds that there is competent evidence that his claimed disabilities may be associated with an in service disease, injury or event.  See e.g., April 1980 Service Treatment Record (notation of 5-day blood pressure check); May 1983 Letter (regarding weight control program); April 2016 H.C. Buddy Statement (Veteran witnessed buddy killed); July 2017 Board Videoconference Hearing Transcript.  As such, the Board finds it necessary to remand these issues to obtain VA examinations to determine the nature of the Veteran's acquired psychiatric disorder, type II diabetes mellitus, and hypertension.  McLendon, 20 Vet. App. at 79.

In addition, the Board notes that the Veteran filed a claim for TDIU in July 2009.  However, any decision with respect to the other claims remanded herein may affect the claim for TDIU.  These issues are inextricably intertwined because a hypothetical grant of service connection could significantly change the adjudication of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

While on remand, the RO should also attempt to obtain the Veteran's updated VA treatment records and any additional relevant private medical records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  

2.  After completing the requested development, afford the Veteran a VA mental health examination to determine the precise nature of his acquired psychiatric disorder.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  

The examiner should confirm whether the Veteran currently has a diagnosed psychiatric disorder.

The examiner should then provide an opinion as to the following:

(a)  If PTSD is diagnosed, then is it at least as likely as not (a 50 percent or greater probability) that any of the claimed stressors caused the Veteran's PTSD?

(b)  For any psychiatric diagnosis other than PTSD, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's disability began in service or is otherwise related to a disease, event, or injury in service?

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

3.  Afford the Veteran a VA examination by the appropriate clinician to assess the nature and etiology of his diabetes mellitus, type II.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

After conducting a thorough examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed diabetes mellitus began in service or within one year thereafter, is related to the Veteran's in-service weight gain, or is otherwise related to a disease, event, or injury in service.

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for diabetes mellitus in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Afford the Veteran a VA examination by the appropriate clinician to assess the nature and etiology of his hypertension.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

After conducting a thorough examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed hypertension began in service or within one year thereafter, or is otherwise related to a disease, event, or injury in service.

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


